        Case 3:18-cv-00707-VLB Document 20 Filed 02/14/19 Page 1 of 2



                     UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT
______________________________________
                                        :
CLARISA FIGUEROA-ORTIZ,                :
                                       :
                Plaintiff,             :    Case No.: 3:18-cv-00707(VLB)
                                       :
     v.                                :
                                       :
JEROME HOME, ET AL.,                   :
                                       :
                Defendants.            :    February 14, 2019
_____________________________________ :


    PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL AS TO DEFENDANTS
     HARTFORD HEALTHCARE SENIOR SERVICES, INC. AND HARTFORD
                      HEALTHCARE CORPORATION

      Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(i), plaintiff, in the above-entitled action,

by and through her attorneys, Sabatini and Associates, LLC, gives notice of her

voluntary dismissal of the Complaint as to Defendants Hartford Healthcare Senior

Services, Inc. and Hartford Healthcare, Inc. ONLY.




                                       By /s/ James Sabatini
                                       James Sabatini , Esquire     CT 19899
                                       Sabatini and Associates, LLC
                                       One Market Square
                                       Newington, CT 06111
                                       Tel. No.: 860-667-0839
                                       Fax No.: 860-667-0867
                                       e-mail: jsabatini@sabatinilaw.com

                                       Attorney for Plaintiff
        Case 3:18-cv-00707-VLB Document 20 Filed 02/14/19 Page 2 of 2




                     ELECTRONIC CERTIFICATE OF SERVICE

       I hereby certify that on February 14, 2019, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing.
Notice of this filing will be sent by email to all parties by operation of the Court’s
electronic filing system or by mail to anyone unable to accept electronic filing as
indicated in the Notice of Electronic Filing. Parties may access this filing
through the Court’s CM/ECF System.




                                        /s/ James Sabatini
                                        James Sabatini
